EXHIBIT 99.1 Contact:Thomas S. Elley 334-636-5424 FIRST US BANCSHARES, INC. REPORTS FIRST QUARTER RESULTS ───── Reports Increased Earnings and Asset Quality Improvement THOMASVILLE, AL (April 25, 2017) – First US Bancshares, Inc. (Nasdaq: FUSB) (the “Company”) today reported net income of $0.4 million, or $0.06 per diluted share, for the quarter ended March 31, 2017. The results represent an increase of $0.01 per diluted share compared to the first quarter of 2016. Financial Highlights – First Quarter 2017 Compared to First Quarter 2016 ● Revenue Growth – Increased first quarter earnings were driven by growth in revenue, including both interest and non-interest income, which increased on a combined basis by $0.5 million, or 6.0%, compared to the first quarter of 2016. The increase in interest income resulted from loan growth that occurred in 2016 primarily at the Company’s banking subsidiary, First US Bank (the “Bank”). Net loans totaled $317.7 million as of March 31, 2017, compared to $264.0 million as of March 31, 2016. The increase in non-interest income resulted from increases in credit insurance income at the Company’s finance company subsidiary, Acceptance Loan Company (ALC), as well as increases in service and other charges on deposit accounts at the Bank. ● Provision for Loan Loss – The revenue growth experienced by the Company during the first quarter of 2017 was partially offset by an increase in the Company’s provision for loan losses of $0.3 million, comparing the first quarter of 2017 to the first quarter of 2016. The increase resulted primarily from a negative provision of $0.3 million at the Bank during the first quarter of 2016 that was not repeated during the first quarter of 2017. Total provision expense, including both the Bank and ALC, was $0.5 million in the first quarter of 2017, compared to $0.2 million during the first quarter of 2016. ● Asset Quality Improvement – Non-performing assets, including loans in non-accrual status and other real estate owned, decreased to $6.8 million, or 1.10% of total assets, as of March 31, 2017, compared to $8.6 million, or 1.50% of total assets, as of March 31, 2016. ● Deposit Growth – Deposits, which represent the Company’s largest funding source, remained strong during the first quarter of 2017. Deposits totaled $509.1 million as of March 31, 2017, compared to $485.5 million as of March 31, 2016, an increase of 4.8% over the 12-month period. “We are pleased to report year-over-year earnings improvement driven by growth in revenues, as well as continued improvement in asset quality,” stated James F. House, President and Chief Executive Officer of the Company. “During 2016, we reported growth in net loans of 26.4%. That growth has enabled us to start 2017 in a stronger earnings position than we started 2016. Although we do not expect to achieve the same level of loan growth each quarter, and indeed we saw a small decrease in our loan balances from the prior quarter, we remain optimistic about our prospects for growth over the remainder of 2017. Our management team is committed to improving revenue through loan growth at the Bank and sustained performance at ALC,” continued Mr. House. Results of Operations ● Pre-provision net interest income totaled $6.9 million in the first quarter of 2017, compared to $7.1 million in the prior quarter and $6.7 million in the first quarter of 2016. Net yield on interest-earning assets was 5.05% for the first quarter, compared to 5.17% for the prior quarter, and 5.10% during the first quarter of 2016. The reduction in net yield in the first quarter of 2017 resulted primarily from a mix-shift in loan composition at ALC away from traditional consumer loans to point-of-sale retail lending, which provides higher credit quality, but at reduced yield. This change in mix is generally more pronounced during the first quarter when ALC’s traditional consumer lending is typically lower than other quarters of the year. Yield on ALC’s loans was 19.11% during the first quarter of 2017, compared to 19.94% and 19.60% for the fourth and first quarters of 2016, respectively. At the Bank, yield on loans totaled 4.06% during the first quarter of 2017, compared to 4.02% and 4.47% during the fourth and first quarters of 2016, respectively. The decrease in the Bank’s yield compared to the first quarter of 2016 resulted primarily from continued efforts by management to adhere to lending practices designed to improve the credit quality of the Bank’s portfolio. The Company’s average cost of funds on deposits and borrowings was 0.54% during the first quarter of 2017, compared to 0.54% and 0.52% during the fourth and first quarters of 2016, respectively. First US Bancshares, Inc. Reports First Quarter Results Page 2 April 25, 2017 ● The provision for loan losses was $0.5 million for the first quarter of 2017, compared to $1.8 million and $0.2 million for the fourth and first quarters of 2016, respectively. The allowance for loan losses as a percentage of loans was 1.51% as of March 31, 2017, compared to 1.48% as of December 31, 2016, and 1.26% as of March 31, 2016. Loan growth at the Bank was the primary driver in increasing the allowance for loan losses during 2016. ● Non-interest income totaled $1.2 million in both the first quarter of 2017 and the fourth quarter of 2016, compared to $1.0 million during the first quarter of 2016. The increase in the more recent quarters was the result of increases in credit insurance income on loans at ALC, as well as increased service charge income on deposit accounts at the Bank. ● Non-interest expense totaled $7.0 million in the first quarter of 2017, compared to $6.8 million and $7.1 million in the fourth and first quarters of 2016, respectively. Balance Sheet Management ● Net loans totaled $317.7 million as of March 31, 2017, compared to $322.8 million as of December 31, 2016. The decrease included reductions of $4.3 million and $0.8 million at the Bank and ALC, respectively. The majority of the Bank’s reduction occurred in the non-farm, non-residential real estate portfolio and was due primarily to scheduled maturity of loans. The reduction in this category was partially offset by growth in the Bank’s real estate construction loan category. ALC’s reduction occurred in its consumer and real estate portfolios. A decrease in consumer loans at ALC is generally expected during the first quarter due to the seasonal nature of traditional consumer finance lending. Real estate lending was previously discontinued at ALC as part of management’s efforts to improve credit quality. Accordingly, ALC’s real estate portfolio is expected to decrease each quarter. The reductions in these portfolio categories were partially offset by increases in ALC’s indirect sales portfolio during the quarter. ● As a result of the decrease in loan volume, excess funds were redeployed into the investment securities portfolio. Investment securities totaled $213.5 million as of March 31, 2017, compared to $207.8 million as of December 31, 2016. Investment securities serve to both enhance interest income and provide an additional source of liquidity available to fund loan growth and capital expenditures. Management has structured the investment portfolio to provide cash flows through interest earned and the maturity or payoff of securities in the portfolio on a monthly basis. In the current environment, it is expected that cash flows from the investment portfolio will continue to serve as a significant source of liquidity available for the funding of future loan growth. ● Liabilities increased to $542.5 million as of March 31, 2017, compared to $530.7 million as of December 31, 2016. The increase resulted from an increase in deposits of $11.5 million and an increase in short-term borrowings of $0.6 million. These increases were partially offset by a decrease in other liabilities of approximately $0.3 million. Deposits generated through the Bank’s branch system are considered the Company’s primary funding source to meet short- and long-term liquidity needs. Deposit levels fluctuate throughout the year based on seasonality, as well as specific circumstances impacting deposit customers. In addition to deposits, significant external sources of liquidity are available to the Bank, including access to funding through federal funds lines, Federal Home Loan Bank advances and brokered deposits. ● Shareholders’ equity increased to $77.3 million, or $12.77 per outstanding common share, as of March 31, 2017, compared to $76.2 million, or $12.62 per outstanding common share, as of December 31, 2016. The increase in shareholders’ equity resulted primarily from continued growth in retained earnings and increases in other comprehensive income resulting from changes in the fair value of investment securities available-for-sale. ● The Company declared a cash dividend of $0.02 per share on its common stock in the first quarter of 2017. This amount is consistent with the Company’s quarterly dividend declarations for each quarter of 2016. ● During the first quarter, the Bank continued to maintain capital ratios at higher levels than the ratios required to be considered a “well-capitalized” institution under applicable banking regulations. As of March 31, 2017, the Bank’s common equity Tier 1 capital and Tier 1 risk-based capital ratios were each 18.98%. Its total capital ratio was 20.23%, and its Tier 1 leverage ratio was 12.15%. First US Bancshares, Inc. Reports First Quarter Results Page 3 April 25, 2017 About First US Bancshares, Inc. First US Bancshares, Inc. is a bank holding company that operates banking offices in Alabama through First US Bank. In addition, the Company’s operations include Acceptance Loan Company, Inc., a consumer loan company, and FUSB Reinsurance, Inc., an underwriter of credit life and credit accident and health insurance policies sold to the Bank’s and ALC’s consumer loan customers. The Company’s stock is traded on the Nasdaq Capital Market under the symbol “FUSB.” Forward-Looking Statements This press release contains forward-looking statements, as defined by federal securities laws. Statements contained in this press release that are not historical facts are forward-looking statements. These statements may address issues that involve significant risks, uncertainties, estimates and assumptions made by management. The Company undertakes no obligation to update these statements following the date of this press release, except as required by law. In addition, the Company, through its senior management, may make from time to time forward-looking public statements concerning the matters described herein. Such forward-looking statements are necessarily estimates reflecting the best judgment of the Company’s senior management based upon current information and involve a number of risks and uncertainties. Certain factors that could affect the accuracy of such forward-looking statements are identified in the public filings made by the Company with the Securities and Exchange Commission, and forward-looking statements contained in this press release or in other public statements of the Company or its senior management should be considered in light of those factors. Specifically, with respect to statements relating to loan demand, growth and earnings potential, geographic expansion and the adequacy of the allowance for loan losses for the Company, these factors include, but are not limited to, the rate of growth (or lack thereof) in the economy generally and in the Bank’s and ALC’s service areas, the availability of quality loans in the Bank’s and ALC’s service areas, the relative strength and weakness in the consumer and commercial credit sectors and in the real estate markets and collateral values. There can be no assurance that such factors or other factors will not affect the accuracy of such forward-looking statements. First US Bancshares, Inc. Reports First Quarter Results Page 4 April 25, 2017 FIRST US BANCSHARES, INC. AND SUBSIDIARIES SELECTED FINANCIAL DATA – LINKED QUARTERS (Dollars in Thousands, Except Per Share Data) Quarter Ended (Unaudited) 2017 2016 March 31, December 31, September 30, June 30, March 31, Results of Operations: Interest income $ 7,510 $ 7,721 $ 7,760 $ 7,478 $ 7,196 Interest expense 591 588 587 561 535 Net interest income 6,919 7,133 7,173 6,917 6,661 Provision for loan losses 515 1,814 680 536 167 Net interest income after provision for loan losses 6,404 5,319 6,493 6,381 6,494 Non-interest income 1,167 1,165 1,567 1,480 989 Non-interest expense 7,037 6,826 7,348 7,255 7,066 Income (loss) before income taxes 534 (342 ) 712 606 417 Provision for (benefit from) income taxes 130 (237 ) 162 144 100 Net income (loss) $ 404 $ (105 ) $ 550 $ 462 $ 317 Per Share Data: Basic net income (loss) per share $ 0.07 $ (0.02 ) $ 0.09 $ 0.08 $ 0.05 Diluted net income (loss) per share $ 0.06 $ (0.02 ) $ 0.09 $ 0.07 $ 0.05 Dividends declared $ 0.02 $ 0.02 $ 0.02 $ 0.02 $ 0.02 Period-End Balance Sheet: Total assets $ 619,827 $ 606,892 $ 600,307 $ 601,754 $ 575,582 Loans, net of allowance for loan losses 317,677 322,772 317,121 298,901 263,975 Allowance for loan losses 4,879 4,856 3,668 3,591 3,375 Investment securities, net 213,497 207,814 209,566 213,165 231,466 Total deposits 509,078 497,556 493,828 495,618 485,537 Long-term debt 15,000 15,000 15,000 15,000 5,000 Total shareholders’ equity 77,297 76,241 78,848 78,525 77,727 Key Ratios: Return on average assets (annualized) 0.27 % (0.07 %) 0.36 % 0.31 % 0.22 % Return on average equity (annualized) 2.12 % (0.53 %) 2.78 % 2.30 % 1.65 % Loans to deposits 62.4 % 64.9 % 64.2 % 60.3 % 54.4 % Allowance for loan losses as % of loans 1.51 % 1.48 % 1.14 % 1.19 % 1.26 % Nonperforming assets as % of total assets 1.10 % 1.20 % 1.28 % 1.33 % 1.50 % First US Bancshares, Inc. Reports First Quarter Results Page 5 April 25, 2017 FIRST US BANCSHARES, INC. AND SUBSIDIARIES INTERIM CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in Thousands, Except Share and Per Share Data) March 31, December 31, 2017 2016 (Unaudited) ASSETS Cash and due from banks $ 5,701 $ 7,018 Interest-bearing deposits in banks 27,204 16,512 Total cash and cash equivalents 32,905 23,530 Investment securities available-for-sale, at fair value 183,858 181,910 Investment securities held-to-maturity, at amortized cost 29,639 25,904 Federal Home Loan Bank stock, at cost 1,609 1,581 Loans, net of allowance for loan losses of $4,879 and $4,856, respectively 317,677 322,772 Premises and equipment, net 22,192 18,340 Cash surrender value of bank-owned life insurance 14,683 14,603 Accrued interest receivable 1,924 1,987 Other real estate owned 4,587 4,858 Other assets 10,753 11,407 Total assets $ 619,827 $ 606,892 LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits $ 509,078 $ 497,556 Accrued interest expense 229 241 Other liabilities 7,473 7,735 Short-term borrowings 10,750 10,119 Long-term debt 15,000 15,000 Total liabilities 542,530 530,651 Shareholders’ equity: Common stock, par value $0.01 per share, 10,000,000 shares authorized; 7,341,061 and 7,329,060 shares issued, respectively; 6,055,103 and 6,043,102 shares outstanding, respectively 73 73 Surplus 10,826 10,786 Accumulated other comprehensive income, net of tax (543 ) (1,277 ) Retained earnings 87,717 87,434 Less treasury stock: 1,285,958 shares at cost (20,764 ) (20,764 ) Noncontrolling interest (12 ) (11 ) Total shareholders’ equity 77,297 76,241 Total liabilities and shareholders’ equity $ 619,827 $ 606,892 First US Bancshares, Inc. Reports First Quarter Results Page 6 April 25, 2017 FIRST US BANCSHARES, INC. AND SUBSIDIARIES INTERIM CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in Thousands, Except Per Share Data) Three Months Ended March 31, 2017 2016 (Unaudited) Interest income: Interest and fees on loans $ 6,496 $ 6,053 Interest on investment securities 1,014 1,143 Total interest income 7,510 7,196 Interest expense: Interest on deposits 528 523 Interest on borrowings 63 12 Total interest expense 591 535 Net interest income 6,919 6,661 Provision for loan losses 515 167 Net interest income after provision for loan losses 6,404 6,494 Non-interest income: Service and other charges on deposit accounts 464 417 Credit insurance income 256 152 Net gain on sales and prepayments of investment securities 49 2 Other income, net 398 418 Total non-interest income 1,167 989 Non-interest expense: Salaries and employee benefits 4,398 4,164 Net occupancy and equipment 777 769 Other real estate/foreclosure expense, net 84 117 Other expense 1,778 2,016 Total non-interest expense 7,037 7,066 Income before income taxes 534 417 Provision for income taxes 130 100 Net income $ 404 $ 317 Basic net income per share $ 0.07 $ 0.05 Diluted net income per share $ 0.06 $ 0.05 Dividends per share $ 0.02 $ 0.02
